Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 1 of 14 PageID #: 2256




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        DANIEL FOX,
                                  Plaintiff,                         ORDER
                                                              17-CV-4143 (NGG) (JO)
                      -against-
        TRIBOROUGH BRIDGE AND TUNNEL
        AUTHORITY, et al.,
                                  Defendants.

              NICHOLAS G. GARAUFIS, United States District Judge.
              Plaintiff Daniel Fox brought this action under 42 U.S.C. § 1983
              against Defendants Officer Randolph Sanders and the Tri-
              borough Bridge and Tunnel Authority alleging that Sanders had
              subjected him to excessive force. (Compl. (Dkt. 1).) The case
              went to trial, and on November 15, 2019 the jury returned a ver-
              dict in favor of Plaintiff. (See Jury Verdict Sheet (Dkt. 101).)
              Pending before the court is Plaintiff’s motion seeking an award
              of fees and costs, which the court referred to Magistrate Judge
              James Orenstein for a report and recommendation (“R&R”). (See
              First Mot. for Att’y Fees (Dkt. 113); June 11, 2020 Order Refer-
              ring Mot.) Subsequently, Plaintiff filed a supplemental motion
              for fees on behalf of the lawyer who initially represented Plaintiff
              before withdrawing. (Supp. Mot for Att’y Fees (Dkt. 119).) Judge
              Orenstein issued the annexed R&R on October 30, 2020 recom-
              mending that the court grant Plainitiff’s intial motion for fees and
              costs, deny his supplemental motion as untimely, and award
              Plaintiff a total of $131,225.26, consisting of $101,133.75 in at-
              torneys’ fees and $30,091.61 in costs. (R&R (Dkt. 124) at 12.)




                                               1
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 2 of 14 PageID #: 2257




                 No party has objected to Judge Orenstein’s R&R1, and the time
                 to do so has passed. See Fed. R. of Civ. P. 72(b)(2). Therefore,
                 the court reviews the R&R for clear error. See Gesualdi v. Mack
                 Excavation & Trailer Serv., Inc., No. 09-CV-2502 (KAM) (JO),
                 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v.
                 Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000). Having found
                 none, the court ADOPTS the R&R.


        SO ORDERED.


        Dated:       Brooklyn, New York
                     December 8, 2020

                                                                  _/s/ Nicholas G. Garaufis_
                                                                  NICHOLAS G. GARAUFIS
                                                                  United States District Judge




                 1
                   Judge Orenstein initially issued his R&R on October 26, 2020. (Dkt. 122.)
                 On October 30, 2020 counsel for Defendants filed an objection solely to
                 point out a typographical error in Judge Orenstein’s summary of the R&R’s
                 fee calculations. (Dkt. 123.) That same day, Judge Orenstein corrected the
                 error and docketed the annexed R&R. Because Defendants’ objection was
                 only to point out a typographical error in the R&R, and in no way objected
                 to any of the R&R’s conclusions, the court applies clear error review.




                                                     2
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 3 of 14 PageID #: 2258



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
  DANIEL FOX,                                                      CORRECTED REPORT
                                        Plaintiff,                 AND RECOMMENDATION
                     - against -
  TRIBOROUGH BRIDGE AND                                            17-CV-4143 (NGG) (JO)
  TUNNEL AUTHORITY, et al.,
                                        Defendants.
  ----------------------------------------------------------X

  James Orenstein, Magistrate Judge:

           Plaintiff Daniel Fox (Fox") has filed two motions cumulatively seeking an award of fees and

  costs in the total amount of $360,571.61. See Docket Entry ("DE") 113 (original motion); DE 119

  (supplemental motion). The four defendants – the Triborough Bridge and Tunnel Authority, Police

  Officer Randolph Sanders, Sergeant Laura Tully and Police Officer Keisha Johnson (the "TBTA,"

  "Sanders," "Tully," and "Johnson," respectively) – agree that Fox is entitled to the reimbursement of

  reasonable fees and costs but object to the amount he seeks for a variety of reasons. See DE 115;

  DE 120. Upon a referral from the Honorable Nicholas G. Garaufis, United States District Judge, I

  now make this report and respectfully recommend that the court grant the initial motion, deny the

  supplemental motion as untimely, and award a total of $131,225.36 (consisting of $101,133.75 in

  reasonable attorneys' fees and $30,091.61 in costs).

  I.       Background

           I assume the reader's familiarity with the facts and procedural history of this case, and briefly

  set forth here only so much of the background as is pertinent to Fox's fee application.

           Fox, initially represented by attorney Scott G. Cerbin ("Cerbin"), filed his initial Complaint

  against the TBTA and Sanders on July 12, 2017. He accused Sanders of using excessive force and

  injuring him as he attempted to ride a bicycle over a bridge in Queens, New York; asserted that the

  TBTA was also liable for Sanders' violation of his constitutional rights and accused other as-yet

  unidentified officers of unlawfully failing to intervene in Sanders' conduct. See DE 1 ¶¶ 8-19. After
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 4 of 14 PageID #: 2259



  discovery began, Fox filed an Amended Complaint on October 29, 2017, naming Johnson and Tully

  in the failure-to-intervene count. See DE 17 ¶ 18.

          Several months later, just over a month before the original discovery deadline, see DE 15,

  Fox decided to engage new counsel. See DE 24; DE 25; DE 26; DE 27. By Order dated April 4,

  2018, I granted Cerbin's motion to withdraw; attorney Gary A. Zucker ("Zucker") filed a notice of

  appearance as Fox's new counsel of record the same day. See DE 28. He was soon joined by another

  attorney, Guy A. Regev ("Regev") who began appearing at conferences as Fox's counsel on May 25,

  2018, but did not file a notice of appearance until November 6, 2018. See DE 33; DE 65. Zucker and

  Regev were later joined by attorney Daniel B. Rubin ("Rubin"), who was listed as trial counsel in a

  proposed pretrial order that Fox filed on June 21, 2018. 1

          Discovery closed on September 4, 2018. See DE 51; DE 61. The parties tried the case before

  a jury over three days in November 2019. See DE 98; DE 99; DE 100. At the close of the Fox's

  case-in-chief, Fox withdrew the failure to intervene claim against Tully and Johnson. See DE 109 at

  629 (trial transcript). The jury then returned a verdict in Fox's favor on the claims against Sanders

  and the TBTA, awarding $75,000 in compensatory damages on the claim against Sanders, $175,000

  in such damages on the claim against the TBTA, and finding against Fox on his claim for punitive

  damages against both defendants. See id. at 767-68; DE 101 (verdict form). The defendants moved to

  set aside the verdict on December 3, 2019, and the court denied the motion on May 22, 2020. See

  DE 105; DE 109. The Clerk entered judgment on May 28, 2020. See DE 112.

          Fox timely filed a fee application on June 11, 2020 (14 days after the entry of judgment), in

  which he sought reimbursement for the work of his current counsel (Zucker, Regev, and Rubin) but


  1
   Rubin never filed his own notice of appearance. Instead, on September 20, 2018, Zucker filed a
  document styled on the docket as a notice of appearance "by Gary A. Zucker," but that was in fact a
  document in which Rubin reported his own appearance as Fox's counsel. See DE 60.


                                                       2
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 5 of 14 PageID #: 2260



  sought no reimbursement for the work of attorney Cerbin (despite acknowledging that the latter had

  filed the original and amended complaints). See DE 113 at 1-2 (notice of motion); id. at 3-26

  (supporting memorandum) ("Memo."); 2 DE 113-1 at 4 ("Regev. Decl. I"); DE 113-2 (trial counsel's

  billing records) ("Records I"); DE 113-3 (summary of claimed costs); Fed. R. Civ. P. 54(d)(2)(B)(i).

  By orders of the same date, the court referred the motion to me, and I set a deadline for the

  defendants' response (but did not otherwise set any schedule or deadlines). The defendants filed

  their opposition papers on July 10, 2020. See DE 114 ("Krez Decl. I"); DE 115 (opposing

  memorandum) ("Opp."). Fox filed a reply memorandum on July 17, 2020, in which he sought

  additional fees arising from the fee application. See DE 116 (Reply); DE 116-1 ("Regev. Decl. II");

  DE 116-2 (supplemental billing records) ("Records II").

         On October 9, 2020, while the motion was pending, Cerbin, acting on his own behalf, filed

  what he styled as a supplemental motion seeking an award of fees for the work he had done before

  withdrawing. See DE 118. I terminated the motion without prejudice by order of the same date

  because Cerbin neither represented Fox nor had an independent right to seek fees for himself. See

  Fed. R. Civ. P. 11(a); 42 U.S.C. § 1988(b). Two days later, Fox's current counsel of record submitted

  a supplemental motion for the same relief Cerbin had requested, this time on Fox's behalf. See DE

  119 (notice of supplemental motion); DE 119-1 ("Regev. Decl. III"); DE 119-2 at 1-2 (Cerbin

  Decl.); DE 119-2 at 3-4 (billing records for Cerbin) ("Records III"). The defendants submitted their

  papers in opposition on October 19, 2020, objecting to the timeliness of the supplemental request,

  but not otherwise taking issue with either Cerbin's claimed hourly rate or the number of hours of

  Cerbin's work for which Fox now seeks reimbursement. See DE 120 ("Krez Decl. II"); DE 120-1

  (opposing memorandum) ("Supp. Opp.").


  2
   The cited page numbers are those assigned by the court's docketing system to the combined
  submission in DE 113. Citations to the memorandum alone use the document's own pagination.

                                                    3
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 6 of 14 PageID #: 2261



  II.     Discussion

          The parties agree that Fox has prevailed in this Section 1983 action and is therefore eligible

  to receive an award of reasonable attorney's fees. See 42 U.S.C. § 1988(b). I recommend an award

  after first addressing the threshold question of whether Fox is entitled to relief on both of his

  pending fee applications or only the first.

          A.      The Supplemental Motion's Timeliness

          The defendants oppose the supplemental motion for Cerbin's fees as untimely. Specifically,

  they observe that Fox has neither filed the motion within 14 days of the entry of judgment as the

  applicable rule normally requires nor sought an extension of that deadline based on a showing of

  excusable neglect. See Supp. Opp. at 2-6; Fed. R. Civ. P. 54(d)(2)(B)(i); Fed. R. Civ. P. 6(b)(2). I

  agree. In his supplemental motion, filed 132 days after the entry of judgment, 3 Fox seeks relief he

  did not request in his initial motion and his notice of motion explicitly invokes "Rule 54(d) of the

  Federal Rules of Civil Procedure[.]" DE 119 at 1. Fox makes no attempt to explain why the

  applicable rule's timing provision does not render his new motion untimely, nor does he seek leave

  to extend the deadline on the basis of a showing of excusable neglect.

          Fox's procedural handling of the supplemental motion stands in stark contrast to his

  handling of his request for "fees on fees" – that is, his request to have the defendants reimburse the

  reasonable attorneys' fees arising from his litigation of the fee application itself. Fox included that

  request in his reply on the original motion rather than seeking the same relief in a new, supplemental

  motion. See Regev Decl. II; Record II. As discussed below, he was entitled to do so, and the

  defendants have not objected to that request on the ground that it was untimely notwithstanding the

  fact that Fox necessarily waited until well after the applicable 14-day period to make it (as counsel


  3
   Compare DE 112 (judgment dated May 28, 2020), with DE 119 (notice of supplemental motion
  dated Oct. 11, 2020).

                                                      4
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 7 of 14 PageID #: 2262



  had not completed their work in briefing the motion until after the period ended). In contrast,

  nothing prevented Fox from timely determining the amount of Cerbin's bill and including it in his

  initial fee application rather than waiting several months to file it as a new motion.

          I therefore respectfully recommend that the court deny the supplemental motion. In doing

  so, I do not suggest that Cerbin is not entitled to a fee. To the contrary, the record suggests no

  reason Fox should not fairly compensate Cerbin for his work, and no party has objected either to

  Cerbin's claimed hourly rate or to the number of compensable hours he claims to have worked

  before Fox discharged him. 4 I recommend no more than that the court find that Fox has forfeited

  his opportunity to compel the defendants to reimburse him the amount of fees and costs that he has

  an obligation to pay Cerbin. If the court adopts that recommendation, it will neither estop Cerbin

  from seeking appropriate relief against his former client and his successors, nor estop Fox from

  looking to his current counsel to take appropriate steps to ensure that he is not unduly prejudiced by

  their handling of the fee litigation.




  4
   In a declaration in support of the supplemental motion sponsoring the introduction of Cerbin's
  records, Regev states that he offers them "without endorsing the veracity of Mr. Cerbin's declaration
  and accounting of his costs and time[.]" Regev Decl. III at 1. Regev is of course not required to
  personally vouch for the information Cerbin provides, but that does not mean Fox's supplemental
  motion is without consequence. Fox, as the party seeking relief in the supplemental motion, has
  necessarily endorsed the proposition that the amount for which he seeks reimbursement – that is,
  the $10,300.00 Cerbin has billed as his fee and the $605.00 in costs that Cerbin disbursed to
  prosecute Fox's claims – is in fact a reasonable amount that should be paid. Fox could not properly
  seek such relief otherwise, nor could Regev lawfully assist him in doing so if Regev concluded that
  Fox was not entitled to such relief under applicable law. See Fed. R. Civ. P. 11(b)(2)-(3). I therefore
  assume that Regev's disavowal is meant only to avoid the possibility that the court will incorrectly
  assume that Regev has taken unnecessary steps to personally verify another lawyer's billing – and
  that it is not intended to cast any doubt on the proposition that Fox has an obligation to pay his
  former counsel's fee in full, regardless of the possibility that his current counsel's inattention may
  have forfeited his right to have the defendants reimburse him for that payment.

                                                      5
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 8 of 14 PageID #: 2263



          B.      Fees

          Courts in this circuit decide the amount to award by determining a reasonable hourly rate at

  which to compensate counsel, taking into account all pertinent factors including those identified in

  Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), multiplying that rate by the

  number of hours reasonably expended to determine the presumptively reasonable fee, and then, if

  warranted in extraordinary circumstances, adjusting the presumptively reasonable fee to account for

  a factor not already adequately taken into account. See Lilly v. City of New York, 934 F.3d 222, 230 (2d

  Cir. 2019); Arbor Hill Concerned Citizens Neighborhood Ass'n v. County of Albany, 522 F.3d 182, 190 & n.4

  (2d Cir. 2008). The court has broad discretion in determining each component of a fee award

  because of its experience with the case and with the practice of law. See Lilly, 934 F.3d at 234; Fox

  Indus., Inc. v. Gurovich, 2005 WL 2305002, at *2 (E.D.N.Y. Sept. 21, 2005). The court can include in

  its award the hours reasonably expended on an attorney's fee application; with 30 hours generally

  being the greatest amount of compensable work approved for such "fees-on-fees." See Lilly, 934

  F.3d at 235; Torcivia v. Suffolk Cty., 437 F. Supp. 3d 239, 257 (E.D.N.Y. 2020) (citing cases).

                  1.      Hourly Rates

          Fox seeks to reimburse his counsel at the following hourly rates: $650 each for Zucker and

  Regev, and $375 for Rubin. As explained below, I conclude those rates are excessive.

          "The reasonable hourly rate is the rate a paying client would be willing to pay … bearing in

  mind that a reasonable, paying client wishes to spend the minimum necessary to litigate the case

  effectively." Lilly, 934 F.3d at 231 (quoting Arbor Hill, 522 F.3d at 190) (cleaned up). In this district,

  "experienced Section 1983 attorneys receive, on average, fees calculated at an hourly rate of between

  $ 300.00 and $ 450.00." Martinez v. City of New York, 330 F.R.D. 60, 70 (E.D.N.Y. 2019) (citing

  cases); cf. Lilly, 934 F.3d at 231 (noting that the same is true in the Southern District of New York).

  The high end of that range is generally "reserved for expert trial attorneys with extensive experience


                                                       6
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 9 of 14 PageID #: 2264



  before the federal bar, who specialize in the practice of civil rights law and are recognized by their

  peers as leaders and experts in their field," Martinez, 330 F.R.D. at 70 (quoting Hugee v. Kimso

  Apartments, LLC, 852 F. Supp. 2d 281, 290 (E.D.N.Y. 2012)). For associates in Section 1983 cases in

  this district, courts typically approve hourly rates in the range of $100 to $325. See, e.g., Torcivia, 437

  F. Supp. 3d at 252 (citing cases).

          Fox provides a great deal of information about his counsel's background, all of it quite

  impressive, but leaves out perhaps the most salient information; namely, the year of each attorney's

  admission to practice and their experience in handling Section 1983 cases like this one. See Memo. at

  8-12. The defendants and public records supply that missing data: Zucker was admitted in 1977 and

  has extensive litigation experience but his practice focuses on personal injury and medical

  malpractice cases. See Attorney Online Services – Search, https://iapps.courts.state.ny.us/

  attorneyservices/search (last visited on Oct. 26, 2020); Personal Injury Attorney Brooklyn,

  https://www.zucker-regev.com (same). 5 Regev, while holding the title of "partner" in the Zucker &

  Regev firm, was admitted in 2016, and appears to have little if any experience trying Section 1983

  cases aside from this one. 6 Rubin was admitted in 2018. See Opp. at 7-9; Krez Decl. I ¶¶ 7-11, 15-16

  & Exs. 1, 3. My research has failed to find any published federal decision in which a court

  determined a reasonable hourly rate for any of the three attorneys now representing Fox (or indeed

  any case other than this one in which Regev or Rubin appeared as counsel).

          Based on the foregoing, and after considering all of the Johnson factors, I conclude that the

  court should award fees at rates reflecting Zucker's extensive experience in practice (albeit as a


  5
   Far from advertising experience in civil rights litigation, Zucker and Regev acknowledge on their
  website that their firm focuses "exclusively" on "personal injury and medical malpractice cases." Id.
  6
   Regev acknowledged has lack of federal trial experience on the first day of trial in this case, when
  his unfamiliarity (along with a comparable lapse by opposing counsel) led to the postponement of
  opening statements. See DE 106 at 2-3 (trial transcript).


                                                        7
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 10 of 14 PageID #: 2265



  specialist in cases unlike this one) and reflecting Regev's and Rubin's extremely limited experience as

  admitted attorneys. 7 Specifically, I respectfully recommend the following hourly rates: $400 for

  Zucker, $250 for Regev, and $150 for Rubin.

                   2.         Hours Worked

          Fox seeks reimbursement for a total of 620.4 hours of compensable work as follows: 73.9

  hours of work by Zucker, 233.1 hours of work by Regev (including ten hours for the fee

  application), and 313.4 hours of work by Rubin (including 26.2 hours for the fee application). See

  Records I; Records II. The defendants assert that the court should reduce the claimed time by half.

  See Krez Decl. I at 17. 8

          "A fee applicant bears the burden of demonstrating the hours expended and the nature of

  the work performed through contemporaneous time records that describe with specificity the nature

  of the work done, the hours, and the dates." Fundora v. 87-10 51st Ave. Owners Corp., 2015 WL

  729736, at *1 (E.D.N.Y. Feb. 19, 2015) (citing N.Y. State Ass'n for Retarded Children, Inc. v. Carey, 711

  F.2d 1136, 1147-48 (2d Cir. 1983)). In determining the number of hours for which fees should be

  awarded, the court should not compensate counsel for hours that are "excessive, redundant, or

  otherwise unnecessary." See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983); Bliven v. Hunt, 579 F.3d

  204, 213 (2d Cir. 2009).


  7
   To the extent Fox contends that the court should approve higher hourly rates for his attorneys
  because of the duration, complexity, and contentiousness of this litigation, see Memo. at 6, I
  respectfully disagree. As discussed in greater detail below in the context of the number of
  compensable hours, Fox's attorneys were themselves responsible for unduly multiplying the
  proceedings through meritless motion practice. In addition, their failure to make timely expert
  disclosures led to the preclusion of their police procedure expert's testimony. Finally, they failed to
  adduce sufficient evidence to support their claims against defendants Tully and Johnson, resulting in
  the voluntary dismissal of their claims at the end of the trial. As explained below, those failures need
  not result in any reduction of a reasonable lodestar award, but they also suggest there is no reason to
  approve the unusually high hourly rates Fox seeks for his attorneys.
  8
    More precisely, the defendants propose a fifty percent reduction of the pretrial and trial hours, ss
  id.; they have not responded to the additional hours claimed in Fox's Reply.

                                                      8
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 11 of 14 PageID #: 2266



         As the docket reflects, Fox's trial counsel expended a great deal of time and effort on

  meritless discovery motions, even as they neglected their responsibility to attend to the timely

  development of the expert testimony about police procedures that they belatedly, and

  unsuccessfully, sought to introduce. They moved to compel discovery they had never formally

  requested as well as other motions to compel that I denied for lack of merit and they needlessly

  multiplied the proceedings by lodging meritless requests for reconsideration and then district court

  review of adverse discovery rulings (and also by violating my individual practice requirements

  concerning the length of letter motions and the prohibition of replies on discovery motions).

  Despite many discovery extensions to which Fox acceded, Fox's trial counsel sought unsuccessfully

  to shorten the time presumptively available for the defendants to respond to Fox's discovery

  requests. See DE 29 (motion to compel); Order dated Apr. 23, 2018 (denying DE 29); DE 33

  (minute order dated May 25, 2018, resolving oral discovery motions); DE 34 (motion for

  reconsideration); Order dated May 31, 2018 (denying reconsideration); DE 36 (objections to

  discovery rulings); Order dated July 30, 2018 (denial of Fox's objections to discovery rulings); DE 55

  (motion to shorten response time); Order dated Aug. 9, 2018 (denying motion); DE 56 (motion to

  compel); DE 58 (reply in support of motion to compel); DE 61 (minute order dated Sept. 25, 2018,

  denying motion to compel).

         While it is entirely reasonable, in appropriate circumstances, to award fees for portions of an

  attorney's work on behalf of a prevailing plaintiff that did not succeed, Fox's counsel were

  unreasonable in their conduct of the pretrial proceedings. That conduct has already imposed undue

  litigation burdens on the defendants who had to repeatedly incur costs to oppose Fox's meritless

  motions; it would be unreasonable to require them in addition to subsidize the entirety of Fox's

  counsel's unrelenting – and almost uniformly unsuccessful – discovery motions. See, e.g., Koszkos v.

  Janton Indus., Inc., 2016 WL 4444329, at *8–9 (E.D.N.Y. Aug. 3, 2016) (report and recommendation)


                                                     9
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 12 of 14 PageID #: 2267



  ("No paying client would be willing to subsidize such inefficiencies, and the court should not require

  the defendants to do so either."), adopted, 2016 WL 4444782 (E.D.N.Y. Aug. 23, 2016).

          "One acceptable method for 'trimming the fat' from a fee application, and one that

  consumes fewer judicial resources than a painstaking review of each time-entry, is for the court to

  impose an 'across-the-board percentage' cut of the total amount of time claimed." Fundora, 2015 WL

  729736, at *2 (quoting In re "Agent Orange" Prods. Liab. Litig., 818 F. 2d 226, 237-38 (2d Cir. 1987)).

  The defendants propose a fifty percent reduction of hours, pegging the number to the fact that Fox

  and his counsel prevailed against only two of the four named defendants. See Krez Decl. I ¶ 19. I

  respectfully disagree: that approach is too imprecise (particularly because of the impracticality of

  allocating counsel's time prosecuting the case among the defendants against whom Fox asserted his

  claims) and does not fairly capture the nature of counsel's inefficiency. The unreasonableness of the

  number of hours Fox's counsel have billed stems not from the unsuccessful prosecution of claims

  against Tully and Johnson – the claimed hours would be unreasonable even if Fox had prevailed on

  those claims – but rather from the inefficiency of the litigation that preceded the verdict. 9

          Fox's counsel properly spent a great deal of time litigating a meritorious case to a successful

  conclusion. While the defendants should not have to subsidize the many hours wasted on meritless

  discovery disputes and other inefficiencies, the 50 percent reduction they seek is too harsh. I

  respectfully recommend an overall reduction of 25 percent of the claimed hours. Such a reduction

  takes into account the inefficiencies in litigation of the Fox's claims, the needless devotion of time

  and resources to claims against Tully and Johnson that Fox ultimately abandoned, the inefficiency of



  9
   An additional problem is the inefficiency of the work claimed for the fee application itself. Fox's
  attorneys billed 36.2 hours for it: 1.5 hours to "Review and Research" the defendants' opposition
  papers, and a truly astounding 34.7 hours purportedly spend to "Research Caselaw and Draft Reply
  to Motion for Atty Fees." Record III. As noted above, courts generally approve up to 30 hours of
  work for fee applications. See Torcivia, 437 F. Supp. 3d at 257 (citing cases).

                                                     10
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 13 of 14 PageID #: 2268



  spending time developing expert testimony and then failing to disclose it in time to use it at trial, and

  the excessive amount of time claimed for the fee application itself.

           Accordingly, I respectfully recommend that the court award Fox attorneys' fees in the total

  amount of $101,133.75, as summarized in the following table.

                               Hourly Rate         Hours                            Fee
          Attorney         Claimed Adjusted Claimed Adjusted              Claimed      Adjusted
       Guy S. Regev        $650.00 $250.00   233.10      174.83           $151,515.00 $43,706.25
       Gary A. Zucker      $650.00 $400.00     73.90      55.43            $48,035.00 $22,170.00
       Daniel B. Rubin     $375.00 $150.00   313.40      235.05           $117,525.00 $35,257.50
       Total                                 620.40      465.30           $317,075.00 $101,133.75

           C.     Costs

           "Reasonable out-of-pocket expenses are generally reimbursed as a matter of right in

  connection with an award of attorneys' fees." Hugee, 852 F. Supp. 2d at 305 (citing U.S. Football

  League v. Nat'l Football League, 887 F.2d 408, 416 (2d Cir. 1989)). Fox seeks reimbursement for a total

  of $32,591.61 in costs covering a variety of disbursements including deposition transcripts, medical

  records, postage, travel and expert fees. See DE 113-3. The only item to which the defendants object

  is the $2,500.00 attributed to "Police Expert, Inc." for "Joseph Pollini (Police Expert)." Id.; see Opp.

  at 11; Krez Decl. I ¶ 20. I agree with the defendants that it would be unreasonable to require them

  to reimburse Fox for the cost of an expert report he did not timely disclose and therefore could not

  use to prosecute his claims. Moreover, Fox has not provided any voucher or other documentation to

  establish that he has actually paid the amount claimed for the expert's services. Accordingly, I

  respectfully recommend that the court exclude that item and award $30,091.61 in reimbursable

  costs.




                                                     11
Case 1:17-cv-04143-NGG-JO Document 125 Filed 12/08/20 Page 14 of 14 PageID #: 2269



  III.     Recommendation

           For the reasons set forth above, I respectfully recommend that the court grant the initial

  motion, deny the supplemental motion as untimely, and award a total of $131,225.36 (consisting of

  $101,133.75 in reasonable attorneys' fees and $30,091.61 in costs).

  IV.      Objections

           Any objections to this Report and Recommendation are due by November 13, 2020. Failure

  to file objections within this period designating the particular issues to be reviewed waives the right

  to appeal the district court's order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Wagner &

  Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F. 3d 84, 92 (2d Cir.

  2010).

           SO ORDERED.

  Dated: Brooklyn, New York
         October 30, 2020
                                                                         /s/          _
                                                                  James Orenstein
                                                                  U.S. Magistrate Judge




                                                     12
